Second Quarter 2011 Earnings Presentation August 3, 2011 ® ® 2 Forward-Looking Statements & Supplemental Information Forward-Looking Statements Certain expectations and projections regarding our future performance referenced in this presentation, in other reports or statements we file with the SEC or otherwise release to the public, and on our website, are forward-looking statements. Senior officers and other employees may also make verbal statements to analysts, investors, regulators, the media and others that are forward- looking. Forward-looking statements involve matters that are not historical facts, such as statements regarding our future operations, prospects, strategies, financial condition, economic performance (including growth and earnings), industry conditions and demand for our products and services. Because these statements involve anticipated events or conditions, forward-looking statements often include words such as "anticipate," "assume," "believe," "can," "could," "estimate," "expect," "forecast," "future," "goal," "indicate," "intend," "may," "outlook," "plan," "potential," "predict," "project," "seek," "should," "target," "would," or similar expressions. Forward-looking statements contained in this presentation include, without limitation, statements regarding future earnings per share, dividend growth and EBIT contribution, our priorities for 2011 and the proposed merger with Nicor Inc. Our expectations are not guarantees and are based on currently available competitive, financial and economic data along with our operating plans. While we believe our expectations are reasonable in view of the currently available information, our expectations are subject to future events, risks and uncertainties, and there are several factors - many beyond our control - that could cause results to differ significantly from our expectations. Such events, risks and uncertainties include, but are not limited to, changes in price, supply and demand for natural gas and related products; the impact of changes in state and federal legislation and regulation including changes related to climate change; actions taken by government agencies on rates and other matters; concentration of credit risk; utility and energy industry consolidation; the impact on cost and timeliness of construction projects by government and other approvals, development project delays, adequacy of supply of diversified vendors, unexpected change in project costs, including the cost of funds to finance these projects; the impact of acquisitions and divestitures; direct or indirect effects on our business, financial condition or liquidity resulting from a change in our credit ratings or the credit ratings of our counterparties or competitors; interest rate fluctuations; financial market conditions, including recent disruptions in the capital markets and lending environment and the current economic downturn; general economic conditions; uncertainties about environmental issues and the related impact of such issues; the impact of changes in weather, including climate change, on the temperature-sensitive portions of our business; the impact of natural disasters such as hurricanes on the supply and price of natural gas; acts of war or terrorism; and other factors which are provided in detail in our filings with the Securities and Exchange Commission.Forward-looking statements are only as of the date they are made, and we do not undertake to update these statements to reflect subsequent changes. Supplemental Information Company management evaluates segment financial performance based on earnings before interest and taxes (EBIT), which includes the effects of corporate expense allocations and on operating margin. EBIT is a non-GAAP (accounting principles generally accepted in the United States of America) financial measure that includes operating income, other income and expenses. Items that are not included in EBIT are financing costs, including debt and interest expense and income taxes. The company evaluates each of these items on a consolidated level and believes EBIT is a useful measurement of our performance because it provides information that can be used to evaluate the effectiveness of our businesses from an operational perspective, exclusive of the costs to finance those activities and exclusive of income taxes, neither of which is directly relevant to the efficiency of those operations.Operating margin is a non- GAAP measure calculated as operating revenues minus cost of gas, excluding operation and maintenance expense, depreciation and amortization, and taxes other than income taxes. These items are included in the company's calculation of operating income. The company believes operating margin is a better indicator than operating revenues of the contribution resulting from customer growth, since cost of gas is generally passed directly through to customers.In addition, in this presentation, the company has presented its earnings per share excluding expenses incurred with respect to the proposed Nicor merger. As the company does not routinely engage in transactions of the magnitude of the proposed Nicor merger, and consequently does not regularly incur transaction related expenses with correlative size, the company believes presenting EPS excluding Nicor merger expenses provides investors with an additional measure of the company’s core operating performance. EBIT, operating margin and EPS excluding merger expenses should not be considered as alternatives to, or more meaningful indicators of, the company's operating performance than operating income, net income attributable to AGL Resources Inc. or EPS as determined in accordance with GAAP. In addition, the company's EBIT, operating margin and non-GAAP EPS may not be comparable to similarly titled measures of another company. We also present certain non-GAAP financial measures excluding the effects of our proposed merger with Nicor.Because we complete material mergers and acquisitions only occasionally, we believe excluding these effects from certain measures is useful because they allow investors to more easily evaluate and compare the performance of the Company's core businesses from period to period. Reconciliations of non-GAAP financial measures referenced in this presentation are available on the company’s Web site at www.aglresources.com ® 2Q11 Highlights •2Q11 GAAP EPS of $0.23 per diluted share •Adjusted diluted EPS of $0.33, excluding approximately $8 million in after-tax costs related to Nicor merger •Distribution segment EBIT up 10% in 2Q11 vs. 2Q10 •Continued improvement in wholesale commercial activity •1H11 GAAP EPS of $1.82 per diluted share •Adjusted diluted EPS of $1.96, excluding approximately $11 million in after-tax costs related to Nicor merger •2011 EPS estimate remains $3.10-$3.20 per diluted share, excluding all effects from the proposed merger with Nicor •Nicor merger process on track •Aside from Illinois Commerce Commission (ICC), all major regulatory approvals have been received •ICC process ongoing, with hearings held mid-July •Expect closing in second half of 2011 3 Note: Please review the AGL Resources 10-Q as filed with the SEC on 8/3/11 for detailed information. EBIT, Adjusted Net Income and Adjusted EPS are non- GAAP measures. Please see the appendix to this presentation or visit the investor relations section of www.aglresources.com for a reconciliation to GAAP. (1) Adjusted net income and adjusted EPS exclude Nicor-related merger costs of approximately $8 million, net of tax. ® 4 Consistent EPS and Dividend Growth Diluted EPS Growth Dividend Growth 2uidance: $3.10-$3.20 per diluted share Dividend increase of $0.04 approved by Board of Directors for 2011 (1)$3.00 diluted GAAP EPS; $3.05 adjusted, excluding Nicor merger costs. Please see the appendix to this presentation or visit the investor relations section of www.aglresources.com for a reconciliation to GAAP. (2) Estimate excludes all effects from the proposed merger with Nicor. $3.10- ® 5 5 EBIT by Operating Segment <1% 69% 9% 22% Annual EBIT by Operating Segment 1H11 EBIT Contribution NOTE: EBIT is a non-GAAP measure. Please see the appendix to this presentation or the investor relations section of www.aglresources.com for a reconciliation to GAAP. Quarterly EBIT by Operating Segment ® •2Q11 EBIT increased 10% vs. 2Q10 •Key drivers •New rates and regulatory infrastructure programs at Atlanta Gas Light and Elizabethtown Gas added $10 million of operating margin •Effective O&M expense management; costs up just 2%, including expected higher compensation and pension expenses, offset by lower bad debt and other expenses •Customer count stable •2.278 million customers in 2Q11 (avg.) vs. 2.281 million in 2Q10 (avg.) •Virginia Natural Gas rate case filed 2/8/11 •First base rate increase since 1996 •Preliminary rates effective 10/1/11, subject to refund •A public hearing on the rate request will be held in October and final rates will be determined in 1H12 6 6 Distribution NOTE: COG Cost of Gas 2Q11 Financial Performance Summary ® 1H11 Financial Performance Summary 7 7 Retail •2Q11 EBIT stable vs. 2Q10 •Increased customer usage offset by continued migration to lower-margin plans •Slightly lower operating expenses •Market share and customer count •Georgia market share is 32% at end of 2Q11 −Year-to-date market share is stable, and SouthStar has seen 5 consecutive months of modest market share growth in Georgia •Georgia customer count 492K in 2Q11 vs. 503K in 2Q10 •Continue to explore opportunities to expand service offerings and customer base across multiple states •Authorization received to market natural gas to customers in Maryland •Approaching 100,000 customers / customer equivalents in Ohio, Florida and New York (combined) 2Q11 Financial Performance Summary ® 1H11 Financial Performance Summary 8 8 Wholesale •2Q11 EBIT up $15 million vs. 2Q10 due to transportation and storage mark-to-market (MTM) gains in 2Q11 •$16 million difference in MTM gains/losses on hedges: •$8 million in gains 2Q11 •$8 million in losses 2Q10 •Commercial activity up $1 million vs. 2Q10 •Sequent storage rollout schedule for 2011 - $11 million in economic value at 6/30/11 •Compares to $25 million at 6/30/10 •Results and timing can change based on market conditions, such as NYMEX forward pricing •Wholesale Operating Margin Components 2Q11 Financial Performance Summary ® 2Q10 1H11 Financial Performance Summary 9 9 Energy Investments •2Q11 EBIT of $1 million •Golden Triangle Storage •Cavern 1 in service (6 Bcf) -As of 7/1/11, Cavern 1 is 100% contracted, inclusive of 2 Bcf Sequent contract -Overall average subscription rate of $0.14 •Cavern 2 under construction (7 Bcf) -Completion expected in 2012 •Storage values remain depressed due to high supply of natural gas and reduced demand •Jefferson Island Storage and Hub •As of 7/1/11 JISH is 93% contracted with an overall average subscription rate of $0.19, inclusive of 2 Bcf Sequent contract •Expansion permit application remains under review by Louisiana Department of Natural Resources •If approved, facility could expand from 7.5 Bcf to 19.5 Bcf 2Q11 Financial Performance Summary ® 1H11 Financial Performance Summary Balance Sheet Highlights 10 •Solid balance sheet with significant opportunity to fund growth capital requirements •Recently completed documentation for a $275 million private placement transaction for Nicor transaction •With previous financings in place, approximately 50% of cash portion for the Nicor merger funding requirement remains •Bridge facility currently in place to finance remaining cash portion of the Nicor merger •Good access to capital markets •Company credit metrics support solid, investment- grade ratings •$2.3 billion debt outstanding •Long-term debt $2.16 billion •Short-term debt of $154 million •Debt to Cap Ratio: 55% •2011 cap ex estimated at $435 million ® 11 11 Nicor Merger Update •Regulatory approval process underway, continue to anticipate closing in 2H11 •All major regulatory approvals received, with the exception of the Illinois Commerce Commission •Nicor shareholders approved the merger and AGL Resources’ shareholders approved issuance of shares and an expansion of the Board of Directors •Numerous rounds of staff and intervener testimony have been filed; hearings held 7/19-7/20 •Transition committee established and active Dec 2010 Q1 2011 Q2 2011 Q3 2011 Q4 2011 Transaction Announced Joint ICC Approval Request Filed 1/18/11 Secure Regulatory Approvals AGL Resources and Nicor Shareholder Approvals Received Develop Transition Implementation Plans Close Transaction Long - Term Financing for Cash Consideration Initial S-4 Registration Statement Filed 2/4/11 Hart-Scott-Rodino Approval Received ICC Hearings held July 19-20 SEC S-4 Registration Declared Effective ® 12 2011 Priorities •Close Nicor transaction in second half of 2011 •Develop and implement integration plan •Continue safe and efficient operations at our distribution businesses •Complete rate case at Virginia Natural Gas •Seeking $25 million increase; mitigation plan proposes rates to be phased in over three years •VNG customers have not seen an increase in their approved base rates since 1996 •Continue to pursue responsible growth opportunities in retail and wholesale businesses M&A Distribution Retail & Wholesale Energy Investments Policy Expense & Balance Sheet Discipline •Increase contracted capacity at Golden Triangle Storage •Work toward completion of Cavern 2 in early 2012 •Effectively control expenses and focus on capital discipline in each of our business segments •Maintain strong balance sheet and liquidity profile •Continue to actively manage issues related to energy and environmental policy and regulation ® Additional Resources 13 Company resources •www.aglresources.com •Sarah Stashak Director, Investor Relations 404-584-4577 sstashak@aglresources.com Industry resources •www.aga.org •www.eia.doe.gov ® Appendix & GAAP Reconciliations ® 1H11 Highlights 15 Note: Please review the AGL Resources 10-Q as filed with the SEC on 8/3/11 for detailed information. EBIT, Adjusted Net Income and Adjusted EPS are non- GAAP measures. Please see the appendix to this presentation or visit the investor relations section of www.aglresources.com for a reconciliation to GAAP. (1) Adjusted net income and adjusted EPS exclude Nicor-related merger costs of approximately $11 million, net of tax. ® 16 16 VNG Rate Case Update •Virginia Natural Gas filed a rate case with the Virginia State Corporation
